UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6520


ROBERT COKER,

                Plaintiff – Appellant,

          v.

WARDEN LARRY POWERS; SPARTANBURG COUNTY DETENTION CENTER;
OFFICER GREER,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:09-cv-03332-HFF-TER)


Submitted:   September 28, 2010           Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Coker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert       Coker    seeks    to   appeal    the   district        court’s

order adopting the recommendation of the magistrate judge and

dismissing Coker’s 42 U.S.C. § 1983 (2006) complaint against one

of the Defendants.           This court may exercise jurisdiction only

over   final      orders,    28    U.S.C.      § 1291    (2006),       and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).             The order Coker seeks to appeal is

neither    a    final    order    nor     an   appealable      interlocutory       or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction and deny Coker’s motion to appoint counsel.                         We

dispense       with   oral   argument      because      the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED




                                          2